 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    PETE KEFALAS,                                      Case No. 2:18-cv-01745-GMN-VCF
12                       Petitioner,                     ORDER
13            v.
14    WARDEN WILLIAMS, et al.,
15                       Respondents.
16

17          Petitioner has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

18   (ECF No. 1). The court has reviewed it under Rule 4 of the Rules Governing Section 2254 Cases

19   in the United States District Courts. The court will serve the petition upon respondents for a

20   response.

21          IT THEREFORE IS ORDERED that the clerk shall add Aaron Ford, Attorney General for

22   the State of Nevada, as counsel for respondents.

23          IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

24   copy of the petition (ECF No. 1) and this order. In addition, the clerk shall return to petitioner a

25   copy of the petition.

26          IT FURTHER IS ORDERED that respondents will have forty-five (45) days from the date

27   on which the petition was served to answer or otherwise respond to the petition (ECF No. 1).

28   Respondents shall raise all potential affirmative defenses in the initial responsive pleading,
                                                        1
 1   including untimeliness, lack of exhaustion, and procedural default. Successive motions to dismiss

 2   will not be entertained.

 3           IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

 4   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

 5   Courts. Petitioner then will have forty-five (45) days from the date on which the answer is served

 6   to file a reply.

 7           IT FURTHER IS ORDERED that if respondents file a motion, then petitioner will have

 8   forty-five (45) days to file a response to the motion, and respondents will have twenty-one (21)

 9   days from the date of filing of the response to file a reply.

10           IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies

11   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

12   unless later directed by the court.

13           DATED: April 22, 2019
14                                                                   ______________________________
                                                                     GLORIA M. NAVARRO
15                                                                   Chief United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
